Fer Curiam.

The court below inferred, from the testimony, that the voyage was not broken up at Fayal from necessity, or by reason of the perils of the sea; and that the seamen were, .consequently, entitled to wages for the services they had rendered, though the vessel had not earned freight on the voyage to which the contract applied. We think there was colour for the inference sufficient to warrant the opinion of the court below, and the seamen were, therefore, entitled to their wages to the time of their discharge. It is a settled rule of maritime law, founded in manifest justice, that if the contract of hire be not fulfilled, in consequence of the act of the master or owners, and not in consequence of the perils of the sea, capture by enemies, &c. the seamen are to be paid, at least for the time they are employed, and also for a reasonable time to be allowed for their return to the place of departure. (3 Johns. Rep. 520.) The court below, instead of allowing for a reasonable time for the plaintiff’s return, allowed two months’ wages, under the 3d section of the act of congress of the 28th of February, 1803. (Laws of the U. S. vol. 6. p. 208.) Whether the seamen can maintain a suit under that act against the owners, for the two months’ wages, as being a debt due from the owners’ agent, in his character of agent, to the American consul, as trustee for the seamen, whenever the vessel is sold, or the seamen are discharged in a foreign country, is a question quite immaterial In the present case; for as the plaintiff, with the other seamen, appear to have been detained at Fayal for two months before a passage was procured for them to the United States, he was entitled to the sum allowed, if not under the act of congress, yet as reasonable compensation for his loss of service while detained at Fayal. The judgment below ought, therefore, to be affirmed.
Judgment affirmed.